Citation Nr: 0330619	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation of residuals of rheumatic heart 
disease, currently evaluated as 0 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Los Angeles, California Regional 
Office (RO).


REMAND

Post service, the veteran was service connected for 
residuals of rheumatic fever.  In February 2001, the veteran 
was granted service connection for multiple joint 
inflammatory syndrome as related to residuals of rheumatic 
fever.  The veteran has contended that he has a cardiac 
disability related to his rheumatic fever in service.

In September 2000, the veteran was seen by a private 
osteopathic physician and surgeon, who diagnosed him with 
rheumatic fever/mitral valve disease, multiple joint 
inflammatory syndrome as a sequelae of rheumatoid fever and 
cardiac sequelae, coronary artery disease status post 
myocardial infarction and coronary artery bypass graft.  

In an April 2001 VA examination, the impression by a 
cardiology specialist was that the veteran had 
arteriosclerotic heart disease with and old inferior wall 
myocardial infarction, status post triple coronary bypass 
surgery, since January 1999, sinus bradycardia with 
occasional premature ventricular contractions and history of 
supraventricular tachycardia, and status post rheumatoid 
fever, relatively stable, with no clinical evidence of 
rheumatoid heart disease by clinical auscultatory 
phenomenon.  The examiner also stated that it was his 
opinion that there is no relationship between the veteran's 
active rheumatoid fever and his coronary artery disease.  

Therefore, based on the facts of this case and the 
conflicting opinions regarding the veteran's rheumatic fever 
residuals, a current VA examination should be provided, 
since it is unclear as to the current symptomatology related 
to the service-connected disability and severity of the 
symptomatology.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  As the provisions 
of the VCAA were not provided to the veteran, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 38 
U.S.C.A. § 5103A (West 2002).  See also Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); Disabled 
American Veterans et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled Am. Veterans, supra.

2.	The veteran should be scheduled for an 
appropriate examination regarding the 
current symptomatology related to his 
service connected rheumatic fever 
residuals.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should describe all symptomatology 
related to the service connected 
rheumatic fever, including cardiac 
symptomatology, if any.  All necessary 
diagnostic testing should be done to 
determine the full extent of any 
disability present.

If it is determined that the veteran 
had cardiac symptomatology related to 
the service connected residuals of 
rheumatic fever, the severity thereof 
should be described.  If there is 
other cardiac pathology unrelated to 
service that should be clearly set 
forth and the manifestations thereof 
explained.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees 
with any opinions contained in the 
claims file which contradict his or 
hers, it would be helpful if the 
reasons for the disagreement are set 
forth in detail.  The reasons and 
bases for any conclusion reached 
should be discussed.  Specifically, 
the examiner should indicate which of 
the opinions set forth he/she agrees 
with and the reason therefore.  If a 
determination cannot be made without a 
resort to speculation, that too should 
be noted in the examination report.

3.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If such letter is unavailable, 
someone at the medical center should 
certify the address to which notice 
was sent and certify whether the 
letter was returned as nondeliverable 
for any reason.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

